Citation Nr: 1525219	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-23 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected asthma and/or posttraumatic stress disorder (PTSD) (now claimed as sleep disturbances).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to January 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  That decision increased the evaluation of PTSD to 50 percent disabling and denied service connection for OSA.  Notice of that decision was provided to the Veteran and his representative on December 29, 2009.

In November 2010, the Disabled American Veterans (DAV) filed a supplemental claim for compensation (VA Form 21-526b) signed by the Veteran seeking service connection for OSA as a new disability.  The DAV was not the Veteran's authorized representative so it is reasonable to conclude that the DAV was not aware that the Veteran had been denied service connection for OSA by the November 2009 rating decision.  The RO treated the VA Form 21-526b as a request to reopen the Veteran's previously denied claim for OSA and required the submission of new and material evidence to reopen the claim.  In a January 2011 rating decision, the RO found that new and material evidence had not been submitted to warrant reopening the claim for OSA and confirmed and continued its prior denial of service connection for OSA.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Thus, to prevent the November 2009 rating decision from becoming final, the Veteran would have had to file a notice of disagreement prior to December 29, 2010.

A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2014).

In addition to the VA Form 21-526b, the Veteran informed VA in a December 2011 telephone call that he had information he would be sending to the RO "in defense of his claim for sleep apnea."  See December 20, 2010 Report of General Information VA Form 21-0820).  In a Statement in Support of Claim (VA Form 21-4138) received December 27, 2011, the Veteran did not specifically note the November 2009 rating decision, but described in significant detail his in-service diagnosis of asthma; his in-service symptoms of tiredness, shortness of breath, feelings of something blocking his breathing during exercise and while sleeping, headaches, heart burn, and irregular sleeping patters; and post-service recommendations by VA providers to be evaluated for OSA and his ultimate diagnosis of OSA by VA.  

The Board finds that the Veteran's November 2010 submission of a claim for OSA, supported by his statements in his December 2010 VA Form 21-4138, received prior to December 29, 2010 can be reasonably construed as a written disagreement with the RO's denial of the Veteran's OSA claim in its November 2009 rating decision, which prevented that decision from becoming final.  Thus, the Board finds that the present appeal derives from the November 2009 rating decision and not the January 2011 rating decision, and, therefore, no new and material evidence is necessary prior to the Board's adjudication of the Veteran's claim for service connection of OSA.  

The RO furnished the Veteran a Statement of the Case in August 2011 pertaining only to the Veteran's OSA claim.  The Veteran filed a timely Substantive Appeal (VA Form 9) in September 2011.  A Supplemental Statement of the Case was furnished by the RO in March 2014.  The Veteran has perfected an appeal only of his claim for service connection for OSA.  Therefore, the issue of an increased disability rating for PTSD is not before the Board at this time.   

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In March 2015, the Veteran's representative submitted additional evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection of his OSA, and finds that one is needed prior to disposition of the Veteran's claim.  

In its November 2009 rating decision, the RO denied the Veteran's claim for OSA because the Veteran's service treatment records do not show any complaint, diagnosis, or treatment for OSA.  Although the Veteran had a current diagnosis of OSA, the RO found there was no medical evidence linking the Veteran's OSA to military service.  Thus, the RO concluded that the evidence fails to show that the Veteran's OSA occurred in or was otherwise due to military service.

In September 2011, the Veteran raised for the first time that he is entitled to service connection for OSA on a secondary basis as due to his service-connected asthma and/or PTSD, or, alternatively, that his OSA is aggravated by his service-connected asthma and/or PTSD.

In March 2012, the Veteran asked a registered nurse in VA's Telemedicine Outreach for PTSD (TOP) program whether there is a relationship between OSA and PTSD.  The nurse responded that with OSA, disturbing dreams can become worse, resulting in decreased sleep affecting functioning the next day.  

The RO sought a VA medical opinion as to whether the Veteran's OSA is secondary to his service-connected asthma.  In a March 2014 opinion, it was determined that the Veteran's OSA is less likely than not proximately due to or the result of the Veteran's service-connected asthma.  The physician found that the Veteran did not exhibit signs and symptoms suggestive of OSA until 2007, which the physician associated with an increase in the Veteran's weight.  The physician concluded that he could not link the Veteran's 2007 symptoms of OSA to the Veteran's in-service exertional asthma; unless, the Veteran could obtain testimony from either an in-service roommate or a post-service roommate, from 2000 to 2001, indicating that the Veteran had signs and symptoms suggestive of OSA during these time periods. 

In March 2015, the Veteran submitted a letter from R.G., M.D. of G.M.W., along with a Sleep Apnea Disability Benefits Questionnaire (DBQ), that provides that Dr. R.G. reviewed the Veteran's medical history, including his service-connected medical disorders of asthma, allergic rhinitis, OSA, and PTSD.  Dr. R.G. states that it his opinion that it is at least as likely as not that the Veteran's OSA is aggravated by his asthma, allergic rhinitis, and PTSD, which can arise from exposure during the Veteran's military occupation.  The letter continues that sleep disruption caused by asthma and OSA can certainly exacerbate anxiety, mental acuity, and depression.  In addition, Dr. R.G. states that the Veteran's asthma, allergic rhinitis, and PTSD sometimes make it difficult for the Veteran to tolerate his CPAP and to sleep at all, which further worsens his daytime excessive somnolence.  Dr. R.G. continues that OSA is more common in PTSD patients and cites a 2010 study from Walter Reed Army Medical Center in support of this statement.  Dr. R.G. concludes by stating that the Veteran's military occupation could have contributed to the Veteran's asthma, allergic rhinitis, PTSD, and OSA.

In March 2015, the Veteran also submitted a "Buddy Statement" from J.D., who states that he has been friends with the Veteran since 1992 and served with the Veteran.  J.D. states on page two of his statement that the Veteran's fellow servicemembers would tease the Veteran about his snoring and would tap his rack, which would usually make the Veteran change sleeping positions.  

The Board notes that, in a May 2015 rating decision, the RO provides that the Veteran's PTSD is now claimed as sleep disturbances.  The RO deferred a decision on a claim for increase of PTSD pending a VA examination.  

In light of the March 2015 evidence from Dr. R.G. and J.D., the Board finds that a VA examination and medical opinion by a physician are necessary to evaluate the Veteran's claim.  In providing his or her opinions, the VA examiner is to discuss the medical opinions rendered by Dr. R.G., including the 2010 study from Walter Reed Army Medical Center he references and his statement that the Veteran's OSA could be caused by his military occupation, and the statement from J.D.  In addition, the examiner should discuss the medical literature and reports the Veteran has submitted in support of his claim, which are identified by date of receipt in the remand paragraphs below.

The Veteran and his representative are advised that VA has been unable to obtain medical records from Dr. R.G.  The Board notes that it is unclear from Dr. R.G.'s letter and the DBQ, which appears to have been completed by someone other than Dr. R.G., how Dr. R.G. obtained the Veteran's history.  It is not clear whether Dr. R.G. examined the Veteran and what records Dr. R.G. reviewed.  How Dr. R.G. obtained the Veteran's history ultimately will go to the weight the Board ascribes to Dr. R.G.'s opinion.  Dr. R.G.'s medical records might provide information that would support the Veteran's claim.  Therefore, the Veteran is encouraged to contact Dr. R.G. and to ensure that the Veteran's medical records are sent to VA as soon as possible.

In addition, the Veteran indicated in February 2010 that C.G., M.D. of U.L.V.M.C. may have information that is relevant to the Veteran's claim.  In April 2011, VA requested that the Veteran provide Dr. C.G.'s complete address so that records could be obtained on behalf of the Veteran.  The Veteran never responded to VA's request.  On remand, the Veteran is to be provided another opportunity to complete an Authorization and Consent to Release Information to VA so VA can obtain Dr. C.G.'s records.

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and his representative that VA has been unable to obtain medical records from Dr. R.G. of G.M.W., and encourage the Veteran to contact Dr. R.G. and to ensure that the Veteran's medical records are sent to VA as soon as possible.

2.  Contact the Veteran and request that he provide the name, complete address, and approximate date of treatment by C.G., M.D. of U.L.V.M.C. and by any other medical care providers who have provided any treatment to him for OSA.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA examination with a physician (M.D.) who is competent to evaluate the Veteran's OSA on a direct basis and as secondary to the Veteran's service-connected asthma and/or PTSD (now claimed as sleep disturbances), including on the basis of aggravation of his OSA.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA was incurred in, caused by, or etiologically related to the Veteran's service? 
 
(b)  If the answer to (a) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is proximately due to or the result of the Veteran's service-connected asthma and/or PTSD (now claimed as sleep disturbances), either alone or in combination?

(c)  If the answer to (b) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is aggravated beyond its natural progression by the Veteran's service-connected asthma and/or PTSD (now claimed as sleep disturbances), either alone or in combination?  If such aggravation is found, the examiner should determine (i) the baseline manifestations of the Veteran's OSA, and (2) the increased manifestations that are proximately due to the Veteran's service-connected asthma and/or PTSD.

In rendering the foregoing opinions, the examiner is to discuss the opinions set forth in the letter and Sleep Apnea DBA from R.G., M.D. of G.M.W., received in VBMS on March 18, 2015, including the 2010 study from Walter Reed Army Medical Center Dr. R.G. references in the letter and Dr. R.G.'s statement that the Veteran's military occupation could have contributed to asthma, allergic rhinitis, PTSD, and OSA.  The Board notes that the Veteran's DD 214 lists field artillery cannoneer as the Veteran's primary military specialty.

In addition, the examiner is to discuss the "Buddy Statement" from J.D., received in VBMS on March 18, 2015, that provides on page two that the Veteran's fellow servicemembers would tease the Veteran about his snoring and would tap his rack, which would usually make the Veteran change sleeping positions.  

The examiner also is to discuss the medical literature submitted by the Veteran to support his claim including a report entitled "Sleep Disorders among Veterans with PTSD" by Sadeka Tamanna, M.D., M.P.H., received in VBMS on May 25, 2008; multiple articles received in VBMS on September 1, 2011; and additional articles received in VBMS on April 17, 2012. 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




